DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1,lne 5, there is no antecedent basis for “the lower portion”. In  claim 2, line 1, there is no antecedent basis for “the center portion” and “the upper”.   In line 2, no antecedent basis for “The skin o f the user”.
  In claim 3, line 2, no antecedent basis for “The large end” and “The small end” and “said user’s ankle”.
In claim 4, there is no antecedent basis for “the rear”  and “The upper and lower end” 
Claim Objections
Claim 1 is  objected to because of the following informalities:  In claim 1, line 7 “lose” should read - -loose -- -,.  Appropriate correction is required.

However, the claims, as best understood, have been examined on their merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5 are rejected under 35 U.S.C. 102a2 as being anticipated by  Kolliner (US 2125451).
 In regard to claim 1 Kolliner discloses the sleeve shaped having an upper and lower opening  (above 17 and below 19)on both ends allowing a user to slip on to a leg comprising a sleeve having an upper and lower opening on both ends allowing a user to slip on to a leg; constructed of materials(fabric)  that confirm to body contours forming a tight fit covering the lower portion of the leg 17 and 19 knitted areas give a tight fit: and having an integral covering sections (14)with integrated expansion bands(at 17, 19) along various portions of the sleeve to grip said lower leg preventing said sleeve  from creeping, rolling or becoming otherwise loose. (See Kolliner, figure 3 and col. 1, line 38- col. 2,line 6).

 In regard to claim 2, Kolliner discloses the center portion at 14 between upper 17 and lower 19 openings and is of a greater diameter that is spaced from the skin of the user. In regard to claim 3 Kolliner discloses the sleeve as being of a frusto conical shape at 14  and is particularly adapted for use on th e lower leg  at 19 of said user  wherein the large end of the sleeve overlies         said user’s calve muscle and the smaller upper end  17 of the sleeve engages the leg just  above the users ankle at 19 in figures 1 nad 3.
In regard to claim 5 Kolliner discloses the sleeve including material made from various layers of wicking material since is    made of a heavy cloth as in col. 2, line3 9 since most cloths are wicking.

Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  None of the cited references, alone or in combination, disclose the sleeve with the elastic stitching on the rear of the sleeve as  claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984. The examiner can normally be reached MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORIA M HALE/Primary Examiner, Art Unit 3732